IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF THE                                      No. 84632
RESIGNATION OF KURT WEINRICH,
BAR NO. 5818.
                                                          FÆ


          ORDER GRANTING PETITION FOR RESIGNATION
               This is a joint petition by the State Bar of Nevada and attorney
Kurt Weinrich for his resignation from the Nevada bar.
               SCR 98(5) provides that Nevada attorneys who are not actively
practicing law in this state may resign from the state bar if certain
conditions are met. The petition includes statements from state bar staff
confirming that no disciplinary, fee dispute arbitration, or client security
fund matters are pending against Weinrich; and that he is current on all
membership fee payments and other financial commitments relating to his
practice of law in this state. See SCR 98(5)(a)(1)-(2).
               Bar counsel has recommended that the resignation be
approved, and the Board of Governors has approved the application for
resignation.      See SCR 98(5)(a)(2). Weinrich acknowledges that his
resignation is irrevocable and that the state bar retains continuing
jurisdiction with respect to matters involving a past member's conduct prior
to resignation. See SCR 98(5)(c)-(d). Finally, Weinrich has submitted an
affidavit of compliance with SCR 115. See SCR 98(5)(e).
            The petition satisfies the requirements of SCR 98(5).
Accordingly, we approve attorney Kurt Weinrich's resignation. SCR
98(5)(a)(2). The petition is hereby granted.
            It is so ORDERED.




cc:   Bar Counsel, State Bar of Nevada
      Kurt Weinrich
      Executive Director
      Admissions Office, United States Supreme Court




                                     2